                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


UNITED STATES OF AMERICA,

                               Plaintiff,

v.                                                    CRIMINAL ACTION NO. 2:20-cr-00054

NEDELTCHO VLADIMIROV,

                               Defendant.



                                             ORDER


       The Court has reviewed the Defendant’s Motion to Extend the Time to File Rule 33 Motion

for New Trial and Other Post-Trial Motions (Document 137), wherein the Defendant requests an

additional fourteen days to file post-trial motions. In support, the Defendant argues that additional

time to file is necessary given Defense Counsel’s schedule, and more time is needed to evaluate

other post-trial motions. The Defendant further asserts that he intends to file a motion for a new

trial, which is expected to be lengthy. The Defendant states that the extension would not result in

prejudice to any party because, with the extension, post-trial motions would be due on August 16,

2021, and sentencing in this matter is scheduled for November 18, 2021.

       For good cause shown, the Court ORDERS that the Defendant’s Motion to Extend the

Time to File Rule 33 Motion for New Trial and Other Post-Trial Motions (Document 137) be

GRANTED and that post-trial motions are now due on August 16, 2021.
       The Court DIRECTS the Clerk to send a copy of this Order to the Defendant and counsel,

to the United States Attorney, to the United States Probation Office, and to the Office of the United

States Marshal.

                                              ENTER:          July 29, 2021




                                                 2
